UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-53571 Ultra Sun Corp. (Exact name of registrant as specified in its charter) Nevada 20-1898270 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1532 East St. Marks Court, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) (801) 573-6982 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).The registrant is not yet part of the Interactive Data reporting system. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer ¨Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 1,300,000 shares of no par value common stock on May 10, 2010 Part I - FINANCIAL INFORMATION Item 1. Financial Statements Ultra Sun Corp. FINANCIAL STATEMENTS (UNAUDITED) March 31, 2010 The financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted.However, in the opinion of management, all adjustments (which include only normal recurring accruals) necessary to present fairly the financial position and results of operations for the periods presented have been made.These financial statements should be read in conjunction with the accompanying notes, and with the historical financial information of the Company. Ultra Sun Corp. Balance Sheets March 31, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Inventory Prepaid expenses - Total current assets Fixed assets: Furniture and equipment Tanning beds Leasehold improvements Total fixed assets Less accumulated depreciation ) ) Net fixed assets Other assets Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Note payable - related party - current portion (note 4) Accrued interest - notes payable Total current liabilities Long-term liabilities Deferred revenue - long term portion Total long-term liabilities Total liabilities Stockholders' equity (note 3) Preferred stock; $.001 par value, 5,000,000 authorized shares, no shares issued and outstanding - - Common stock; $.001 par value, 45,000,000 authorized shares, 1,300,000 and 1,300,000 shares issued and outstanding, respectively Additional paid-in capital Retained earnings ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited financial statements. Ultra Sun Corp. Statements of Operations (Unaudited) For the Three Months Ended March 31, Revenue Tanning and product sales $ $ Cost of goods sold ) ) Gross profit Operating Expenses: Advertising 23 - Depreciation and amortization General and administrative Payroll Professional fees Rent Total operating expenses Income from operations Other income (expense) Interest expense ) ) Net income $ $ Net income per share $ $ Weighted average common shares outstanding The accompanying notes are an integral part of these unaudited financial statements. Ultra Sun Corp. Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, Operating Activities Net income (loss) $ $ Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Changes in operating assets and liabilities: (Increase) decrease in inventory ) - (Increase) decrease in accounts receivable - ) (Increase) decrease in prepaid expenses ) - Increase (decrease) in accounts payable and accrued expenses ) ) Increase (decrease) in accrued interest Increase (decrease) in deferred revenue ) ) Net cash provided by operating activities Financing Activities Cash borrowed from related parties - Net cash provided by financing activities - Investing Activities Acquisition of furniture, fixtures & equipment - - Net cash used in investing activities - - Net increase in cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosures Interest paid in cash $
